NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted June 2, 2021*
                                 Decided June 2, 2021

                                        Before

                        DAVID F. HAMILTON, Circuit Judge

                        MICHAEL B. BRENNAN, Circuit Judge

                        THOMAS L. KIRSCH II, Circuit Judge

No. 20-2985

AARON P. STULL,                                   Appeal from the United States District
    Plaintiff-Appellant,                          Court for the Southern District of Illinois.

      v.                                          No. 17-cv-1200-RJD

MOHAMMED SIDDIQUI, et al.,                        Reona J. Daly,
    Defendants-Appellees.                         Magistrate Judge.

                                      ORDER

       While incarcerated at Menard Correctional Center in Chester, Illinois, Aaron
Stull sued medical staff and prison officials under 42 U.S.C. § 1983 for providing
inadequate treatment for his Type II diabetes. The district court entered summary
judgment for the defendants. Because Stull offered no evidence that the defendants
were deliberately indifferent to his medical needs, we affirm.




      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-2985                                                                          Page 2

        Stull’s concerns about his treatment begin in March 2017. Blood tests showed
elevated current and monthly-averaged blood-glucose levels. Menard’s treatment
guidelines state that monthly-averaged levels like Stull’s reflect “poor control” of
diabetes and require more frequent attention than the prison’s quarterly chronic care
clinics. A nurse practitioner therefore scheduled Stull for diabetes treatment at the clinic
the next month. A lockdown later forced the prison to reschedule his appointment.

        In mid-May 2017, medical staff asked a visiting doctor, John Coe, to review
prescriptions that were set to expire for all offenders who had missed the clinic because
of the lockdown. Dr. Coe renewed all then-current prescription medications listed in
Stull’s records, including Metformin, a drug prescribed to Stull to control his blood
sugar. Before then, Stull had gone about six weeks without his Metformin. (Stull also
mentions that his prescription for a topical cream for his leg had expired months earlier,
so it was not renewed then. But he does not seek relief on appeal based on that event.)

       Stull received more treatment for his diabetes. In May, his blood tests showed a
blood-glucose level of 458—far higher than the reference range of 65 to 110—which
required prompt attention. Dr. Mohammed Siddiqui reviewed the lab results and
ordered administrative staff to schedule Stull with the next available provider. Staff
scheduled the appointment for six weeks later, with Dr. Siddiqui on July 3. At that
appointment, the doctor added a new drug to help lower Stull’s blood-glucose levels.
He also ordered a follow-up visit in one month. Later lab results showed that Stull’s
current and monthly-averaged blood-glucose levels remained elevated, so over the next
15 months, whenever tests showed high monthly averages, Dr. Siddiqui regularly
adjusted Stull’s medications.

       Before Stull saw Dr. Siddiqui on July 3, he filed two emergency grievances in
June. Among other things, they addressed the six-week lapse in receiving Metformin
and his need to see a doctor after his May blood tests revealed high glucose levels. The
warden expedited the first grievance, filed on June 20, sending it to the healthcare unit.
While awaiting a response, Stull filed a second grievance on June 28, repeating his
concerns and adding leg pain and vision problems. Dr. Siddiqui and the nursing
supervisor reviewed the June 20 grievance. After an investigation, they wrote that his
prescriptions were renewed in May and that he saw Dr. Siddiqui on July 3 for diabetes
treatment. The grievance officer deemed the grievance moot.

    Stull then sued under § 1983, alleging that the defendants violated the Eighth
Amendment by inadequately treating his diabetes from March to July 2017. As a result
No. 20-2985                                                                        Page 3

of the lapse in his medication and delays in treatment, he alleged, his blood-sugar levels
surged out of control, leading to pain, vision loss, and nerve damage. A magistrate
judge, presiding by consent, entered summary judgment for the defendants. She
concluded that the medical professionals did not recklessly ignore a known need for
more immediate treatment, and the other defendants were entitled to rely on the
medical providers’ professional judgment when responding to his grievances. Stull
moved to alter or amend the judgment under Federal Rule of Civil Procedure 59(e). He
complained that the court relied on defendants’ expert testimony without allowing him
to challenge it. The magistrate judge denied Stull’s motion because she did not rely on
the expert testimony and he identified no new evidence or manifest error.

       To stave off summary judgment, Stull needed to submit evidence suggesting that
his diabetes was serious (a point undisputed), and that the defendants’ response to it
was “so plainly inappropriate as to permit the inference that the defendants
intentionally or recklessly disregarded his needs.” Haywood v. Hathaway, 842 F.3d 1026,
1031 (7th Cir. 2016) (quotations and citation omitted). On appeal, Stull argues that the
record permits such a finding, but we disagree.

       We begin with the nurse practitioner. Stull argues that in March the nurse
practitioner deliberately ignored Stull’s high, monthly-averaged blood-glucose levels.
He points to guidelines advising that his levels at that time required more frequent
treatment than the prison’s quarterly chronic care clinics. Those guidelines do not
establish the Eighth Amendment standard; but in any case, the nurse practitioner’s
assessment and decision to schedule him for the next available clinic, which was
supposed to take place within a month, were consistent with those guidelines. Under
these circumstances, this treatment was not “blatantly inappropriate.” Pyles v. Fahim,
771 F.3d 403, 409 (7th Cir. 2014) (citation omitted). True, the next month’s clinic was
cancelled because of the lockdown, but no evidence suggests that the nurse practitioner
knew about the appointment’s cancellation or that it was not expeditiously rescheduled.

        Next, Stull argues that in May Dr. Coe recklessly ignored his need for immediate
medical attention because, in reviewing Stull’s file, the doctor knew that Stull had high
blood-glucose levels. But Dr. Coe reviewed Stull’s file for the sole purpose of renewing
prescriptions set to expire. He also knew that Stull was to be scheduled for diabetes
treatment in the clinic and had no reason to think that other providers were ignoring
Stull’s needs. So Dr. Coe did not deliberately ignore known dangers to Stull.
No. 20-2985                                                                           Page 4

       Stull next turns his attention to Dr. Siddiqui. He argues that because the doctor
observed in May that Stull’s blood-glucose levels rose above 450, he needed to respond
quickly. But no reasonable trier of fact could find that Dr. Siddiqui recklessly
disregarded Stull’s need for a prompt response. After reviewing Stull’s lab results
revealing a blood-glucose level of 458, Dr. Siddiqui immediately instructed that staff
schedule Stull for the next available medical provider. Stull counters that in his June 20
grievance, which Dr. Siddiqui reviewed, Stull complained that he had not received an
appointment, so Dr. Siddiqui knew that his instructions to staff were ignored. But
although Dr. Siddiqui reviewed this grievance, nothing suggests that he saw it before
his July 3 appointment with Stull. And at that time he addressed Stull’s concerns and
altered his medications to manage his blood-glucose levels.

       We may quickly dispatch Stull’s remaining arguments. First, he contends that
prison officials mishandled his June 20 grievance. But in responding to a grievance,
administrators may rely on the judgment of medical professionals. Rasho v. Elyea,
856 F.3d 469, 478 (7th Cir. 2017). They did so here: when they reviewed the grievance,
they knew that Dr. Coe had already renewed Stull’s medications and Dr. Siddiqui was
treating the diabetes and symptoms. Second, Stull cites the six-week delay in receiving
Metformin, but no evidence ties that delay to any defendant. Finally, Stull seeks
injunctive relief against the warden, but that claim fails because there is no ongoing
constitutional violation. See Kress v. CCA of Tenn., LLC, 694 F.3d 890, 894 (7th Cir. 2012).

                                                                                AFFIRMED